Case 20-34139-KRH      Doc 6   Filed 10/15/20 Entered 10/15/20 16:04:43     Desc Main
                               Document     Page 1 of 1



                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

  In re:

  LeMar Allen Bowers,                               Case No. 20-34139-KLP
                                                    Chapter 11
                 Debtor.

                           ORDER OF REASSIGNMENT

           IT IS ORDERED that this bankruptcy case and all related matters are

  reassigned to the Honorable Kevin R. Huennekens, United States Bankruptcy

  Judge, and

           IT IS FURTHER ORDERED that the clerk shall send a copy of this

  order to the Honorable Kevin R. Huennekens and to all parties-in-interest.

           Signed this 15th day of October, 2020.



                                                 /s/ Keith L. Phillips
                                           Keith L. Phillips
                                           United States Bankruptcy Judge


                                            Entered on Docket: October 15, 2020
